Citation Nr: 0906415	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for neck injury 
residuals.

2.  Entitlement to service connection for neck injury 
residuals.


REPRESENTATION

Appellant represented by:	Lourie A. Salley, III, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Father




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2009, the Veteran 
appeared and offered testimony in support of his claim before 
the undersigned.  The Veteran's testimony on that occasion 
has been transcribed and associated with his claims file.

With respect to the attorney representing the Veteran in this 
matter, the Board notes that a power of attorney was executed 
on VA Form 21-22a, and a statement signed by both the 
attorney and the Veteran indicating that no compensation 
would be charged or paid for the attorney's services, and 
that the attorney was representing the Veteran in the instant 
matter only, was filed with the RO.  Thus, the Veteran's 
representative is authorized to prepare and present the 
Veteran's claim in this case.  See 38 C.F.R. § 14.630(a).

The issue of entitlement to service connection for neck 
injury residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

New evidence relating to an unestablished fact necessary to 
substantiate the Veteran's previously denied service 
connection claim for neck injury residuals has been received 
by VA.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for neck injury residuals.  38 U.S.C.A. § 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below with respect to the 
Veteran's new and material evidence claim, no discussion of 
the VCAA at this point is required.

II. New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a neck injury was previously denied in an April 1998 rating 
decision, and that decision became final.  The bases of the 
denial was that there was no evidence of treatment in service 
for a neck injury, and that the Veteran had not provided 
evidence demonstrating that his claimed condition was 
incurred in or aggravated by military service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The evidence received by VA since the April 1998 denial of 
the Veteran's service connection claim includes the 
following: July 1992 private treatment records indicating a 
reported history of the Veteran sustaining a neck injury 
during his period of service in late 1988 or early 1989, when 
he did bench pressing and subsequently threw a heavy box 
overhead; statements from an acquaintance of the Veteran 
during the time of his service and from a fellow service 
member, which both indicate that the Veteran suffered an in-
service neck injury; the Veteran's father's testimony at the 
Veteran's January 2009 Board hearing, indicating that the 
Veteran suffered an in-service neck injury; and a statement 
from the Veteran's private physician, Dr. T., indicating that 
the Veteran currently had spinal spondylosis, and that it was 
Dr. T.'s opinion that the Veteran's neck problems originated 
from an in-service neck injury.

All of this new evidence helps to establish that the Veteran 
incurred an in-service neck injury that is related to a 
current disability involving the neck.  Thus, such evidence 
relates to the unestablished fact necessary to substantiate 
the Veteran's previously denied service connection claim.  
The Board therefore finds that new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for neck injury residuals.


ORDER

New and material evidence having been submitted, a previously 
denied claim of entitlement to service connection for neck 
injury residuals is reopened; to this extent only, the 
Veteran's appeal is granted.


REMAND

The issue of entitlement to service connection for neck 
injury residuals must be remanded.  Although the Veteran 
asserts that he received in-service treatment for a neck 
injury, the service treatment records in this case are not of 
record, and the record indicates that such records are 
unable.  Where, the claimant's service treatment records have 
been destroyed or lost, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  In such cases, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  Although the Veteran was provided notice letters in 
March 2007 and April 2008, he was not advised to obtain forms 
of evidence such as: statements from service medical 
personnel; "buddy" certificates or affidavits; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians at which or by whom a veteran 
may have been treated, especially soon after service 
discharge; letters written during service; photographs taken 
during service; pharmacy prescription records; or insurance 
examinations.  Thus, such notice should be provided to the 
Veteran on remand.

Although VA records show efforts to obtain additional service 
treatment records have been unsuccessful, there is no 
indication of any attempt to request copies of unit records 
the Veteran identified in correspondence in November 2007 as 
showing he was sent to sick call.  The RO should attempt to 
obtain unit records from the appropriate service department 
sources.

Furthermore, the Veteran has submitted evidence that, 
considering VA's heightened duty to consider benefit of the 
doubt in this case, indicates he sustained an in-service neck 
injury.  The evidence includes statements from an 
acquaintance of the Veteran during the time of his service 
and from a fellow service member, and the Veteran's father's 
testimony at his January 2009 Board hearing, all of which 
indicate personal knowledge that the Veteran suffered an in-
service neck injury.  It also includes private treatment 
records indicating a reported history of the Veteran 
sustaining an in-service neck injury in late 1988 or early 
1989, after doing bench presses and subsequently throwing a 
heavy box overhead; these records are dated in July 1992, a 
year after the Veteran's separation from service.

The Veteran submitted a statement from his private physician, 
Dr. T., indicating that the Veteran currently had spinal 
spondylosis, and that it was Dr. T.'s opinion that the 
Veteran's neck problems originated from an in-service neck 
injury.  However, the opinion of Dr. T. neither indicates a 
review of any relevant medical record, nor explains why Dr. 
T. believes that the Veteran's in-service neck injury is 
related to a current neck disability.  Moreover, a July 1992 
private magnetic resonance imaging (MRI) of the cervical 
spine indicated that there was no evidence of spinal stenosis 
or disc herniation, as well as a diagnosis of unremarkable 
examination of the cervical spine.  The record also reflects 
a post-service job-related injury involving the Veteran's 
neck.

Thus, the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Therefore, the Veteran should be afforded a VA examination in 
order to determine the nature and etiology of any current 
neck disability.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the Veteran to obtain other forms of 
evidence, such as the following: 
statements from service medical 
personnel; "buddy" certificates or 
affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which or by whom a 
veteran may have been treated, 
especially soon after service 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations.

2.	The RO should again attempt to obtain 
unit records as identified by the 
Veteran in his November 2007 
correspondence, and associate such 
records with the claims folder.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.

3.	Following the above development, the RO 
should schedule the veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of 
any current neck injury residuals.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) the nature of any current neck 
disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder is etiologically 
related to the Veteran's in-service 
injury from attempting to throw a heavy 
box over his head, or to the veteran's 
period of service in any other way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


